Case 2:19-cv-09039-SDW-LDW Document 14 Filed 04/12/19 Page 1 of 7 PageID: 938



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

WORLD WRESTLING
ENTERTAINMENT, INC.,

               Plaintiff,
                                             Civ. Act. No.: 19-cv-9039-SDW-LDW
        vs.
                                 [PROPOSED] PRELIMINARY
                                 INJUNCTION AND ORDER FOR
ERIC D. MOORE, ANTHONY           SEIZURE OF COUNTERFEIT
SIMMONS, LOUIS E. MOORE, LILLAR GOODS
R. HAYES, ANDRE OQUINN, PARIS E.
LEACRAFT, DEVON BROWN,
MITCHELL J. SLATER, TYREAK
RUSH, JOHN AND JANE DOES 1-100,
and XYZ CORPORATIONS 1-100,

               Defendants.


         Plaintiff World Wrestling Entertainment, Inc. (“WWE”) having brought this

matter before the Court by Order to Show Cause for an injunction enjoining and

restraining the defendants, and those acting in concert with them, from

manufacturing, selling and/or distributing merchandise that bear any mark, word,

or name identical or confusingly similar to any of the WWE trademarks and


303234204 v1
Case 2:19-cv-09039-SDW-LDW Document 14 Filed 04/12/19 Page 2 of 7 PageID: 939



service marks set forth in Exhibits 1 and 2 hereto or the names or likenesses of any

of WWE’s current wrestlers (collectively, the “WWE Marks”), and service of the

summons and complaint having been effected upon the defendants; and WWE’s

application for a preliminary injunction and order of seizure having come for a

hearing before the Honorable Susan D. Wigenton, United States District Judge, on

April 15, 2019 at 12:00 p.m. at the United States District Court for the District of

New Jersey, 50 Walnut Street, Newark, New Jersey 07101 in Courtroom 5C, and

defendants having been notified of said hearing, and WWE having appeared by its

counsel, and there having been no other appearances,

         WHEREAS, on presentation and consideration of Plaintiff’s Verified

Complaint, the Ex Parte Motion For Temporary Restraining Order, Order for

Seizure of Counterfeit Marked Goods and Order to Show Cause Why a

Preliminary Injunction Should Not Issue (the “Motion”), the Memorandum and

Declaration submitted in support of the Motion, the Amended Verified Complaint,

Supplemental Declaration of Lauren Dienes-Middlen and all other pleadings and

proceedings presented to the Court, the Court makes the following findings of fact

and conclusions of law:

         1.    WWE exclusively owns or controls the WWE Marks. WWE has the

exclusive right to use and license others to use the WWE Marks on goods and to

use the WWE Marks in connection with rendering services. WWE exclusively


                                        -2-
303234204 v1
Case 2:19-cv-09039-SDW-LDW Document 14 Filed 04/12/19 Page 3 of 7 PageID: 940



owns or controls all right, title and interest in the names, likenesses and rights of

publicity for its current wrestlers. The WWE Marks are distinctive and are widely

recognized by the public. Goods that bear the WWE Marks or the names or

likenesses of any of WWE’s current wrestlers shall be known herein as the

“Counterfeit Merchandise;”

         2.    Defendants, who are not licensed or authorized by WWE to use the

WWE Marks, and those acting in concert or participation with them, were at

WWE’s WrestleMania® 35 event that took place on April 7 at MetLife Stadium

and will be present on the premises or within a three-mile radius of the venues

where WWE’s live events shall be occurring from April 8, 2019 through March 30,

2020, for the purpose of manufacturing, distributing, offering for sale, and selling

Counterfeit Merchandise. Defendants, and those acting in concert or participation

with them, will continue to infringe the WWE Marks and to commit unfair

competition against WWE by manufacturing, distributing, offering for sale and

selling Counterfeit Merchandise at WWE’s 2019-2020 live event tour;

         3.    The Counterfeit Merchandise was located on the premises of WWE’s

WrestleMania® 35 event that took place on April 7 at MetLife Stadium and will be

located on the premises or within a two-mile radius of venues where other WWE

events shall be occurring during WWE’s 2019-2020 live event tour;




                                        -3-
303234204 v1
Case 2:19-cv-09039-SDW-LDW Document 14 Filed 04/12/19 Page 4 of 7 PageID: 941



         4.    The Counterfeit Merchandise are goods bearing “counterfeit marks”

within the meaning of 15 U.S.C. § 1116(d); and (2) the distribution, sale or

offering the sale of the Enjoined Goods would cause confusion or mistake or be

likely to deceive and would constitute trademark infringement under 15 U.S.C. §

1114 and would constitute false designation of origin under 15 U.S.C. § 1125(a);

         5.    The Court further finds: (a) WWE is likely to succeed in showing that

Defendants have used counterfeit or infringing marks in connection with the sale,

offering for sale or distribution of goods or services; (b) WWE will suffer

immediate and irreparable injury and will have no adequate remedy at law if this

Court declines to grant a preliminary injunction and order of seizure; (c) the harm

to WWE should this Court not grant the requested preliminary injunction and order

of seizure clearly outweighs any harm which Defendants might incur if the

preliminary injunction and order of seizure is granted; (d) the public interest is

served with the issuance of the preliminary injunction and order of seizure;

         6.    The Court has the authority under 15 U.S.C. § 1116(a), to enjoin

trademark infringement under 15 U.S.C. §§ 1114 and 1125(a) and to grant a

seizure order for goods that bear counterfeits of trademarks and service marks

under 15 U.S.C. § 1116 (a) and (d) and the Court finds that no order other than a

preliminary injunction and seizure order would adequately achieve the objectives

of the Lanham Act, 15 U.S.C. §§ 1114, 1116 and 1125(a).


                                         -4-
303234204 v1
Case 2:19-cv-09039-SDW-LDW Document 14 Filed 04/12/19 Page 5 of 7 PageID: 942



         Accordingly, it is IT IS HEREBY ORDERED and ADJUGED as follows:

         1.    Defendants, including John and Jane Does and XYZ Corporations not

yet identified, along with their partners, associates, agents, servants, employees,

representatives, and assigns, and all others under their control or in active concert

or participation with them, and all other persons and entities having actual

knowledge hereof be, and the same hereby are, ENJOINED and RESTRAINED

from:

               (a)   selling, offering for sale, holding for sale, distributing, or
                     offering to distribute any Counterfeit Merchandise which has
                     not been authorized by Plaintiff and which bear the WWE
                     Marks, including, but not limited to, WORLD WRESTLING
                     ENTERTAINMENT®, WWE®, WRESTLEMANIA®, and the
                     WWE® logo.

               (b)   representing by any method whatsoever that the Enjoined
                     Goods were sponsored, manufactured, sold or licensed by
                     WWE and otherwise taking any action likely to cause
                     confusion, mistake or deception on the part of the public as to
                     the origin of the Counterfeit Merchandise.

         2.    Federal, state, and local law enforcement officers are hereby

authorized and directed to seize any and all Counterfeit Merchandise and any

records documenting the manufacture, sale or receipt of the Counterfeit

Merchandise, in the possession, dominion or control of Defendants, their agents or

persons acting in concert or participation with them. All seized items shall be

delivered up to the care and custody of Plaintiff or Plaintiff’s attorneys pending



                                         -5-
303234204 v1
Case 2:19-cv-09039-SDW-LDW Document 14 Filed 04/12/19 Page 6 of 7 PageID: 943



further instructions from the Court. The seized goods shall be kept in identifiable

containers.

         3.    Federal, state, and local law enforcement officers acting hereunder are

authorized to carry out the foregoing on the premises or within a three-mile radius

of the venues where WWE’s live events shall be occurring from April 8, 2019

through March 30, 2020.

         4.    Defendants shall cooperate during any such seizure hereunder, shall

provide the items sought to be seized wherever such items are maintained and shall

provide their correct names, residential and business addresses and telephone

numbers.

         5.    Simultaneously with any seizure made pursuant to this Order, or as

soon thereafter as is practical under the circumstances, each Defendant shall be

served with a copy of this Order together with the Complaint in this action by the

enforcement officer making the seizure.

         6.    Any Defendant who is hereafter served with a copy of this Order and

objects to the provisions hereof may submit his or her objections to the Court or

otherwise move for relief from the Court according to the Federal Rules of Civil

Procedure, but no such objection shall serve to suspend this Order or stay the terms

hereof unless otherwise ordered by the Court.




                                          -6-
303234204 v1
Case 2:19-cv-09039-SDW-LDW Document 14 Filed 04/12/19 Page 7 of 7 PageID: 944



         7.    The Injunction Bond posted by WWE on April 2, 2019, in the amount

of $10,000 shall remain in full force and effect throughout the duration of this

Order.

         8.    This Order shall expire on March 31, 2020.

         IT IS FURTHER ORDERED that within one month of the expiration of

this Order, WWE shall file any necessary motions and/or request for a Final

Hearing in this Action.

Dated: April ___, 2019


                                 _______________________________
                                 Honorable Susan D. Wigenton, U.S.D.J.




                                         -7-
303234204 v1
